In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Dye, J.), dated May 16, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Eleni Chrisostomides allegedly sustained physi*602cal injuries as a result of a burst pipe in the basement of premises owned by the defendant and leased to her employer. Although a landlord’s reservation of the right to enter the premises to inspect and make repairs may be sufficient to establish liability for damages resulting from the violation of a duty imposed on the landlord by statute (see, Guzman v Haven Plaza Hous. Dev. Fund Co., 69 NY2d 559), the plaintiffs herein failed to submit evidence indicating that the defendant breached a specific statutory provision (see, Levy v Daitz, 196 AD2d 454; Aprea v Carol Mgt. Corp., 190 AD2d 838; Manning v New York Tel. Co., 157 AD2d 264, 269-270). The defendant’s motion for summary judgment was therefore properly granted. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.